Appeal from an order of the County Court, Kings County, which granted a motion to dismiss an indictment charging respondent with the crimes of possessing a revolver, as a felony and as a misdemeanor (Penal Law, § 1897, subd. 4). Order unanimously affirmed. There is no proof in the record that the crimes were committed within Kings County. Hence, jurisdiction was not established (People v. Di Lorenzo, 301 N. Y. 374; People V. Fein, 292 N. Y. 10; People v. Hetenyi, 277 App. Div. 310, affd. 301 N. Y. 757). Nor is there any proof that the crimes were committed within a “ city, village or town of this state ”. Hence, no violation of subdivision 4 of section 1897 of the Penal Law was established. Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.